DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2020 and 11/10/2021 are considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Reference character “12” has been used to designate both “soft magnetic layers” ([0033], [0071]) and “a circular spiral internal conductor passage” [0040].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, there is insufficient antecedent basis for the limitations reciting “the flow direction of magnetic fluxes” in lines 2-3 of claim 3 and “the flow direction of the magnetic fluxes” in line 2 of claim 7.
Regarding claims 8 and 11, there is insufficient antecedent basis for the limitations reciting “the area of the soft magnetic layers” in line 2 of claim 8 and “the average area of the small pieces” in lines 1-2 of claim 11.
Regarding claim 12, the limitation reciting “wherein a volume occupation of a magnetic material in the laminated body is 50% or more and 99.5% or less” is indefinite because it is not clear from the claim language if “a magnetic material” is meant to refer back to the soft magnetic layers within the laminated body, or if there is an additional magnetic material included in the laminated body aside from the soft magnetic layers. For the purposes of applying art, the volume of the magnetic material is taken to be 

Double Patenting
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-12 of copending Application No. 16/799,902 (reference application) in view of Lee et al. (US 2015/0123604). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1 of the instant invention, claim 1 of copending Application No. 16/799,902 also recites a coil component comprising a coil and a magnetic core, wherein the magnetic core has a laminated body in which soft magnetic layers are laminated and a structure consisting of Fe-based nano-crystals is observed in the soft magnetic layers. 
Claim 1 of copending Application No. 16/799,902 differs from instant claim 1 in that the copending claim does not expressly recite wherein the thickness of each of the soft magnetic layers is 10 µm or more and 30 µm or less. However, in the analogous art of laminated magnetic cores for inductor applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 17).
Lee et al. teaches that a thickness of each of the amorphous ribbon sheets is in the range of 15 to 35 µm ([0087], [0120]), which overlaps the claimed range. Lee et al. further teaches that the thickness is set within this range in consideration of ease of handling, wherein a thinner ribbon is easier to fracture, while a thicker ribbon has a higher magnetic permeability ([0087], [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of copending Application No. 16/799,902 by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Lee et al., so that the layers have the desired magnetic permeability and are easy to handle without being too fragile but can still be effectively broken into small pieces. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 2 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 2 of copending Application No. 16/799,902 also recites wherein soft magnetic layers and adhesion layers are alternately laminated in the laminated body.
Regarding claim 3
Regarding claim 4 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 4 of copending Application No. 16/799,902 also recites wherein the magnetic core comprises a magnetic-substance-containing resin, and the magnetic-substance-containing resin covers at least a part of the coil and at least a part of the laminated body.
Regarding claim 5 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 5 of copending Application No. 16/799,902 also recites wherein the soft magnetic layers have a composition formula represented by the formula given in instant claim 5.
It is noted that the range of Si content in claim 5 of copending Application No. 16/799,902 (0 ≤ d ≤ 0.090) falls squarely within the range of Si content specified by instant claim 5 (0 ≤ d ≤ 0.175). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 6 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 7 of copending Application No. 16/799,902 also recites wherein micro gaps are formed in the soft magnetic layers.
Regarding claim 7 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 6 above, 
Regarding claim 8 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 9 of copending Application No. 16/799,902 also recites wherein when an area of the soft magnetic layers in a plane substantially perpendicular to a lamination direction is set as S1 (mm2), 0.04 ≤ S1 ≤ 1.5 is satisfied.
Regarding claim 9 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 10 of copending Application No. 16/799,902 also recites wherein the soft magnetic layers are divided into at least two or more small pieces.
Regarding claim 10 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 9 above, and claim 10 of copending Application No. 16/799,902 also recites wherein the number of the small pieces per unit area is 150 pieces/cm2 or more and 10000 pieces/cm2 or less.
Regarding claim 11 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 9 above, and claim 11 of copending Application No. 16/799,902 also recites wherein an average area of the small pieces in the plane substantially perpendicular to the lamination direction is set as S2 (mm2
Regarding claim 12 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 1 of copending Application No. 16/799,902 also recites wherein a volume occupation of magnetic material in the laminated body is 50% or more and 99.5% or less.
Regarding claim 13 of the instant invention, copending Application No. 16/799,902 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 12 of copending Application No. 16/799,902 also recites wherein the average grain size of the Fe-based nano-crystals is 5 nm or more and 30 nm or less.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 9, 10, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 9 of copending Application No. 16/800,299 (reference application) in view of Lee et al. (US 2015/0123604, cited on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1
Claim 1 of copending Application No. 16/800,299 differs from instant claim 1 in that the copending claim does not expressly recite wherein the thickness of each of the soft magnetic layers is 10 µm or more and 30 µm or less. However, in the analogous art of laminated magnetic cores for inductor applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 17).
Lee et al. further teaches that a thickness of each of the amorphous ribbon sheets (2a; soft magnetic layers) is in the range of 15 to 35 µm, which overlaps the claimed range, in order to achieve the desired permeability of the ribbon [0120]. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of copending Application No. 16/799,902 by setting a thickness of each of the soft magnetic layers to be within the claimed range, as taught by Lee et al., for the benefit of achieving the desired magnetic permeability for the coil component.
Regarding claim 2 
Regarding claim 3 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 4 of copending Application No. 16/800,299 also recites wherein the soft magnetic layers are arranged substantially in parallel with a flow direction of magnetic fluxes.
Regarding claim 4 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 5 of copending Application No. 16/800,299 also recites wherein the magnetic core comprises a magnetic-substance-containing resin, and the magnetic-substance-containing resin covers at least a part of the coil and at least a part of the laminated body.
Regarding claim 5 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 6 of copending Application No. 16/800,299 also recites wherein the soft magnetic layers have a composition formula represented by the formula given in instant claim 5.
It is noted that the range of Si content in claim 6 of copending Application No. 16/799,902 (0 ≤ d ≤ 0.090) falls squarely within the range of Si content specified by instant claim 5 (0 ≤ d ≤ 0.175). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Regarding claim 6 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 1 of copending Application No. 16/800,299 also recites wherein micro gaps are formed in the soft magnetic layers.
Regarding claim 9 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 1 of copending Application No. 16/800,299 also recites wherein the soft magnetic layers are divided into at least two or more small pieces by the micro gaps.
Regarding claim 10 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 9 above, and claim 2 of copending Application No. 16/800,299 also recites wherein the number of the small pieces per unit area is 150 pieces/cm2 or more and 10000 pieces/cm2 or less.
Regarding claim 12 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 8 of copending Application No. 16/800,299 also recites wherein a volume occupation of magnetic material in the laminated body is 50% or more and 99.5% or less.
Regarding claim 13 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above, and claim 9 of copending Application No. 16/800,299 also recites wherein the average grain size of the Fe-based nano-crystals is 5 nm or more and 30 nm or less.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/800,299 (reference application) in view of Lee et al. (US 2015/0123604, cited on IDS) as applied to claim 6 above, and further in view of claim 4 of copending Application No. 16/800,299 and Mizutani (JP 2018-056305, machine translation via EPO provided). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 7 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 6 above, and claim 4 of copending Application No. 16/800,299 also recites wherein the soft magnetic layers are arranged substantially in parallel with the flow direction of the magnetic fluxes.
Claim 4 of copending Application No. 16/800,299 differs from instant claim 7 in that the copending claim does not expressly recite that at least a part of the micro gaps are oriented with respect to the flow direction of magnetic flux. However, in the analogous art of coil components for wireless power transfer applications, Mizutani teaches a coil element (S1) comprising a plate-shaped magnetic film (50) having one or more gaps formed from cracks (50d) generated in a direction parallel to the direction of the magnetic flux ([0021], [0031], [0035], [0037], [0040]). Mizutani teaches that the cracks serve to improve magnetic characteristics of the coil element by reducing residual stress and preventing unintended cracks from occurring during manufacturing [0037], and further teaches that forming the gaps in an orientation parallel to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field shield sheet of copending Application No. 16/800,299 in view of Lee et al. by specifying a particular orientation of the micro gaps with respect to a flow direction of the magnetic fluxes as taught by Mizutani in order to suppress leakage of magnetic flux from the laminated body, thus improving the magnetic properties of the power reception device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/800,299 (reference application) in view of Lee et al. (US 2015/0123604) as applied to claims 1 and 9 above, and further in view of Kusaka et al. (JP 2008-112830, machine translation via EPO provided). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 8 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 1 above but does not expressly recite wherein the area of the soft magnetic layers in a plane substantially perpendicular to a lamination direction is within the range of 0.04 to 1.5 mm2
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material may be divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range [0033]. Kusaka et al. further teaches that the number of divisions is not particularly limited and that the sheet may not be divided, depending on the desired magnetic characteristics required by the particular application of the magnetic sheet and the preferred manufacturing costs ([0032]-[0035], [0045]). Therefore, in the event that the plate-shaped magnetic material is not divided, an area of the plate-shaped magnetic material may be within the range of 0.01 to 25 mm2 in order to achieve a magnetic sheet having improved Q value and reduced eddy current loss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amorphous ribbon sheets of copending Application No. 16/800,299 in view of Lee et al. by specifying an area of the magnetic sheets meeting the claimed range as taught by Kusaka et al. in order to in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while minimizing manufacturing costs.
Furthermore, Kusaka et al. teaches an area of the soft magnetic layers that overlaps the range of claim 8. It is well settled that where the prior art describes the prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 11 of the instant invention, copending Application No. 16/800,299 in view of Lee et al. teaches all of the limitations of instant claim 9 above but does not expressly recite wherein the average area of the small pieces in the plane substantially perpendicular to the lamination direction is within the range of 0.04 to 1.5 mm2.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.1 to 25 mm2, which overlaps the claimed range, in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within 2, which falls squarely within the range taught by Kusaka et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amorphous ribbon sheets of copending Application No. 16/800,299 in view of Lee et al. by specifying an average area of the small pieces and a number of pieces per unit area meeting the claimed range as taught by Kusaka et al. in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Furthermore, Kusaka et al. and teaches an average area of the small pieces that overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0123604, cited on IDS).
Regarding claims 1 and 13, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 16, 17). Lee et al. teaches that the amorphous ribbon sheets may be made of a Fe-based nanocrystalline magnetic alloy which contains a fine nanocrystal structure having a crystal grain size of in the range of 5 to 30 nm ([0066], [0074]-[0077]). Lee et al. further teaches that a thickness of each of the amorphous ribbon sheets is in the range of 15 to 35 µm, more preferably 
Regarding claim 2, Lee et al. teaches all of the limitations of claim 1 above and further teaches that the amorphous ribbon sheets and double-sided tape layers (3a-3f; adhesive layers) are alternately laminated in the magnetic field shield sheet ([0105], Fig. 3).
Regarding claims 6 and 9, Lee et al. teaches all of the limitations of claim 1 and further teaches that micro gaps (20a) are formed in the amorphous ribbon sheets by a flake treatment process, wherein the amorphous ribbon sheets are divided into a plurality of small pieces (20) by the micro gaps ([0123], Fig. 3).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 108695929, machine translation via EPO provided).
Regarding claim 1, Liu et al. teaches a shielding sheet for wireless charging module (coil component) comprising a charging coil (6; coil) and an outer ring magnetic sheet (1; magnetic core), wherein the outer ring magnetic sheet is laminated with multiple layers of nanocrystalline ribbons made of a soft magnetic material (soft magnetic layers) ([0011], [0027], [0039], Fig. 1). Liu et al. further teaches that the thickness of each of the nanocrystalline ribbons is 10 to 30 µm [0047].
Regarding claim 2, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the outer ring magnetic sheet is laminated with multiple layers of nanocrystalline ribbons, with insulating glue (4, 7; adhesion layers) provided between the ribbons ([0011], [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Lee et al. (US 2015/0123604, cited on IDS).
Regarding claims 1 and 13, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the plates being made of soft magnetic material, having a particular thickness, or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of inductors for power supply applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 16, 17). 
Lee et al. teaches that a thickness of each of the amorphous ribbon sheets is in the range of 15 to 35 µm ([0087], [0120]), which overlaps the claimed range. Lee et al. further teaches that the thickness is set within this range in consideration of ease of 
With respect to the limitations directed to the soft magnetic layers and the Fe-based nanocrystals, Lee et al. further teaches that soft magnetic materials are desirable for power transmission devices, as a material having high magnetic permeability and high inductance enables more effective transmission of electromagnetic waves [0020]. Lee et al. further teaches that the amorphous ribbon sheets may be made of nanocrystalline alloy, such as a Fe-Si-B-Cu-Nb alloy, which can easily be precipitated into nanocrystalline grains having an average grain size in the range of 5 to 30 nm in order to achieve a desired magnetic permeability ([0068], [0077]-[0078], [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic amorphous ribbon sheets made of Fe-based nanocrystalline alloy having a thickness meeting the claimed range, as taught by Lee et al., as the magnetic metal plates in order to achieve a device having suitable permeability and inductance for power supply devices, and so that the plates are easy to handle without being too fragile but can still be effectively broken into small pieces. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-Si-B-Cu-Nb nanocrystalline alloy of Lee et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of a power supply device. See MPEP 2144.07.
Regarding claim 2, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and 
Regarding claim 3, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 4, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 5, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and while Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni ([0054]), the reference does not expressly teach a composition formula of the magnetic metal plates. However, Lee et al. teaches that an alloy satisfying the equation Fe100-c-d-e-f-gAcDdEeSifBgZh can be used as the Fe-based nanocrystalline magnetic alloy of the amorphous ribbon sheets, wherein A is selected from Cu and Au; D is selected from Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Ni, Co, and rare earth elements; E is 
Lee et al. further teaches that a Fe-Si-B-Cu-Nb alloy can be used as the nanocrystalline magnetic alloy, wherein a content of Fe is 73-80 at%, the content of the sum of Si and B is 15-26 at% in order to facilitate amorphization, and the content of the sum of Cu and Nb is 1-5 at% ([0077]-[0078]). These ranges taught by Lee et al. suggest values of Fe, Si, B, Cu, and Nb that fall within the claimed range. For example, in a case where the content of Fe is 77 at%, Si is 11 at%, B is 12 at%, Cu is 1 at%, and Nb is 1 at%, both the range taught by Lee et al. and the ranges required by the claim are satisfied.
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by using the amorphous ribbon sheets made of Fe-Si-B-Cu-Nb nanocrystalline alloy taught by Lee et al. as the soft magnetic layers in order to achieve a device having suitable permeability and inductance for power supply devices and based on its art-recognized suitability for the intended use. See MPEP 2144.07. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 6 and 9, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal 
Regarding claim 12, Park et al. in view of Lee et al. teaches all of the limitations of claim 1, and while Park et al. does not expressly teach a volume occupation of magnetic material in the laminated body, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture ([0087]).
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field shield sheet if the thicknesses of the six ribbon sheets total 100 µm, and similarly account for 99.5 vol% if the thicknesses of the six ribbon sheets total 199 µm. Therefore, in order to meet the claimed range of volume occupation, the thickness of each amorphous ribbon sheet must be within the range of 16.7 to 31.2 µm, which falls squarely within the range taught by Lee et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Lee et al. (2015/0123604, cited on IDS) as applied to claim 6 above, and further in view of Mizutani (JP 2018-056305, machine translation via EPO provided).
Regarding claim 7, Park et al. in view of Lee et al. teaches all of the limitations of claim 7 above. Although Park et al. also teaches that micro gaps are formed between the plurality of metal pieces (71a), wherein the gaps are arranged in an irregular pattern ([0077]-[0084], Fig. 4), the combination of references does not expressly teach that at least a part of the micro gaps are oriented with respect to the flow direction of magnetic flux.
However, in the analogous art of coil components for wireless power transfer applications, Mizutani teaches a coil element (S1) comprising a plate-shaped magnetic film (50) having one or more gaps formed from cracks (50d) generated in a direction parallel to the direction of the magnetic flux ([0021], [0031], [0035], [0037], [0040]). Mizutani teaches that the cracks serve to improve magnetic characteristics of the coil element by reducing residual stress and preventing unintended cracks from occurring during manufacturing [0037], and further teaches that forming the gaps in an orientation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by specifying a particular orientation of the micro gaps with respect to a flow direction of the magnetic fluxes, as taught by Mizutani, in order to suppress leakage of magnetic flux from the laminated body, thus improving the magnetic properties of the power reception device.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Lee et al. (2015/0123604, cited on IDS) as applied to claims 1 and 9 above, and further in view of Kusaka et al. (JP 2008-112830, machine translation via EPO provided).
Regarding claim 8, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above. Although Lee et al. further teaches that the amorphous alloy ribbon may be segmented into a plurality of fine pieces (20) having a size of several tens of micrometers to 3 mm ([0090]), the reference does not expressly teach an area of the amorphous alloy ribbons in a plane substantially perpendicular to a lamination direction.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material may be divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the 2, which overlaps the claimed range [0033]. Kusaka et al. further teaches that the number of divisions is not particularly limited and that the sheet may not be divided, depending on the desired magnetic characteristics required by the particular application of the magnetic sheet and the preferred manufacturing costs ([0032]-[0035], [0045]). Therefore, in the case that the plate-shaped magnetic material is not divided, an area of the plate-shaped magnetic material may be within the range of 0.01 to 25 mm2 in order to achieve a magnetic sheet having improved Q value and reduced eddy current loss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Lee et al. by specifying an area of the magnetic sheets meeting the claimed range as taught by Kusaka et al. in order to in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while minimizing manufacturing costs.
Furthermore, Kusaka et al. teaches an area of the soft magnetic layers that overlaps the range of claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 10 and 11, Park et al. in view of Lee et al. teaches all of the limitations of claim 9 above. Although Lee et al. further teaches that the amorphous alloy ribbon is segmented into a plurality of fine pieces (20) having a size of several tens 
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range, in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Lee et al. by specifying an average area of the small pieces and a number of pieces per unit area meeting the claimed range as taught by Kusaka et al. in order to achieve the desired improvements in magnetic properties such as increased Q factor 
Furthermore, Kusaka et al. teaches a soft magnetic layer divided into a number of small pieces that overlaps the range of claim 10 and teaches an average area of the small pieces that overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2018/0286546) teaches a low-frequency antenna comprising a coil (1400) wound around an antenna core (1100) and a magnetic field unit (1000), wherein the magnetic field unit is in the form of a magnetic sheet (100, 100’, 100’’, 200) having magnetic layers (110a) formed of a plurality of magnetic pieces (111) ([0013], [0029], [0099], Figs. 1, 7, 8A).
Moriyama et al (JP 2013-201296, machine translation via EPO provided) teaches a transmission coil component comprising a coil and a magnetic sheet, wherein the magnetic sheet (1) is a laminated sheet comprising ferrite layers (1a) and soft magnetic alloy thin band layers (1b) bonded via adhesive layers ([0020]-[0021]).
Wei et al. (CN 108461262, machine translation via EPO provided) teaches a magnetic sheet comprising a plurality of nanocrystal layers (1) formed by a flaky structure (4) wherein fragments (41) are separated by gaps (42) ([0010], [0040], [0044], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785